Citation Nr: 1218992	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-16 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction rests with the RO in Portland, Oregon, from which the Veteran's appeal was certified.  

In his April 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal, but withdrew that request in writing in April 2011.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD.  Specifically, he asserts that a May 1975 syncopal episode documented in his service treatment records was in fact an anxiety episode and the onset of PTSD.  No psychiatric symptoms were reported at the time of the syncopal episode, and no psychiatric complaints were made or disabilities diagnosed at the Veterans' December 1978 service separation examination.  

However, several medical opinions submitted by the Veteran, from private physicians Drs. Calhoun, Leone, and Walters, each opine that the Veteran meets the diagnostic criteria for PTSD, and that his current diagnosis of PTSD is related to events he experienced in service.  Unfortunately, these opinions are not sufficient on which to base a grant of service connection.  None address the absence of psychiatric findings in the service treatment records, to include at the December 1978 separation examination.  Dr. Calhoun's February 2009 letter lists the Veteran's claimed stressors, it also states both that the Veteran reports symptoms consistent with PTSD, and meets the criteria for PTSD, but interestingly also finds that he is at risk for PTSD.  Thus, is it not clear whether Dr. Calhoun believes the Veteran has PTSD at present or not.  

Dr. Leone's October 2008 statements and Dr. Walters's June 2009 letter list PTSD as a diagnosis, but do not outline the stressors on which that diagnosis is based, and Dr. Leone's opinion does not provide a medical rationale.  Similarly, Dr. Calhoun's July 2011 opinion letter is essentially a reiteration of medical evidence of record, with statements that his May 1975 medical symptoms could have been caused by anxiety and that the Veteran meets the criteria for PTSD, but does not address the specific findings or identify the claimed stressor events on which the diagnosis is based.  At best, this opinion is too speculative in order to provide the necessary degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

However, the evidence as a whole tends to suggest that there may be a relationship between the Veteran's military service and his current psychiatric symptoms, even if his true diagnosis is not one of PTSD.  The record reflects that the appellant has not been afforded a VA examination in this regard; as such, a remand is necessary for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service).

Entitlement to TDIU depends in part on the outcome of the Veteran's claim for service connection for PTSD.  Therefore, the issues are inextricably intertwined, and the claim for TDIU must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  To that end, the examiner who provides the psychiatric examination detailed below should also be asked, if a psychiatric disability is diagnosed and found to be related to military service, to provide an opinion as to whether one or more of the Veteran's service-connected disabilities results in unemployability as defined by 38 C.F.R. § 4.16 (2011).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist or a psychologist or a psychiatrist or psychologist with whom VA has contracted, to determine if the Veteran has PTSD or any other psychiatric disorder which had onset during his active service or was caused by his active service.  The examiner must provide an explanation for all opinions rendered. 

The examiner should identify all psychiatric disorders present in the Veteran.  If the examiner does not diagnose PTSD, the examiner must account for the diagnosis of PTSD in the VA treatment records, to include the private opinion letters associated with the claims file. 

If PTSD is diagnosed, the examiner must state upon what in-service stressor the diagnosis is based and, whether the diagnosis is based on an in-service stressor related to the Veteran's fear of hostile military or terrorist activity, which is defined by regulation to mean that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as (but not limited to) from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.

If a psychiatric disorder other than PTSD is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder had onset during the Veteran's active service or was caused by his active service.  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.

Finally, if any psychiatric disability is diagnosed and found to be related to military service, the examiner should provide an opinion as to whether one or more of the Veteran's service-connected disabilities results in unemployability as defined by 38 C.F.R. § 4.16 (2011).  The examiner should fully explain his or her opinion, citing to claims file documents as appropriate.  When providing an opinion regarding unemployability, the examiner should consider only the effects of the Veteran's service-connected disabilities, and should not consider the Veteran's other disabilities or his age.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


